Plaintiff, who on August 24, 1955 was sentenced by a general court-*1036martial to a dishonorable discharge and whose sentence was approved by the convening authority on October 5, 1955, seeks back pay and' allowances, and reinstatement to his rank of master sergeant, claiming that the court-martial was without jurisdiction and that the sentence was in violation of his constitutional rights. This case comes before the court on defendant’s motion for summary judgment and plaintiff’s cross-motion for transfer pursuant to 28 TJ.S.C. § 1506 or in the alternative an order dismissing the petition without prejudice, having been submitted without oral argument on the briefs of the parties. Upon consideration thereof, the court concludes that plaintiff’s alleged and stated claim is clearly barred by the statute of limitations, 28 U.S.O. § 2501 (see Hamilton v. United States, 192 Ct. Cl. 952 (1970); Wilson v. United States, 198 Ct. Cl. 1090 (1970); and Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968)). On May 21,1971 the court denied plaintiff’s cross-motion, granted defendant’s motion and dismissed the petition.